19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 1 of 7
19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 2 of 7
19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 3 of 7
19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 4 of 7
19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 5 of 7
19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 6 of 7
19-11976-mew   Doc 1   Filed 06/14/19    Entered 06/14/19 11:48:26   Main Document
                                        Pg 7 of 7
